DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment of claims submitted on 01/05/2021 have been entered.  Claims 20 and 26 have been amended and claims 1-12 and 14 have been canceled.  Therefore, claims 12 and 15-26 are now pending in the present application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13 and 15-26 are rejected under 35 U.S.C. 103 as being unpatentable over Rundle (US 4,049,089) in view of Maeda et al. (US 2008/0067960 A1). 
Regarding claim 13, Rundle discloses a gear system, comprising: 
a gear unit (15); and
an electromagnetically actuable brake (10), including a coil core (35) connected to a brake surface part (30) in a torsion-resistant manner;
wherein the brake surface part (30) is connected to a bearing flange (20), the bearing flange is connected to a cover part (12), which is connected to a housing part (14) of the gear unit, the bearing flange (20) including a bearing mount;
wherein a shaft (18) is supported in the housing part via a first at least one bearing (19) provided at a first end region of the housing part;
wherein a driver (21) is connected to the shaft in a torsion-resistant manner, the driver having an external tooth system in engagement with an internal tooth system of a brake pad carrier (22) such that the brake pad carrier is connected to the shaft in a torsion-resistant yet axially displaceable manner; and

wherein the bearing flange (20) includes a cylindrical recess having an axial length, the shaft extending through the cylindrical recess (note the recess adjacent to the unlabeled seal, between the shaft and the inner edge of the inner radial wall of the flange 20 as shown in fig. 1), a space region (note the space between the bearing flange 20 and the region 21 of the shaft 18 as shown in fig. 1) being delimited by an inner circumferential wall of the cylindrical recess and an outer surface of the shaft along the entire axial length of the cylindrical recess; and wherein no structure is contained within the space region.
Rundle discloses all claimed limitations as set forth above including a bearing provided at a first end region of the housing part supporting the shaft in the housing part but fails to disclose a second bearing at an opposite second end region of the housing part as claimed.  However, Maeda et al. discloses an electromagnetic brake DC motor comprising a shaft (24 in fig. 3) having a first bearing (22) located on one end of the shaft in the hosing part (21) and a second bearing (23) located on an opposite end of the shaft in the housing part.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Rundle to provide a second bearing as taught by Maeda et al. will provide extra support and balance to the shaft to improve the operation of the shaft.  
Re-claim 16, Rundle discloses the brake surface part (30) is centered on the bearing flange (20).
Re-claim 17, Rundle discloses the bearing flange (20) is centered on the cover part (12) and the cover part is centered on the housing part (14).
Re-claim 18, Rundle discloses a spring element (38), which is braced on the coil core, applies a spring force to the armature disk (27).
Re-claim 19, Rundle discloses the cover part (12) accommodates a shaft sealing ring (note the unlabeled seal adjacent to the bearing 19 provided on the shaft 18 and 21 as shown in fig. 1) provided on the shaft.
Re-claim 20, Rundle discloses a dome component, which surrounds the brake and/or the coil core, the armature disk, and the brake pad carrier, is connected to be bearing flange by screws (note the components 11 connected to the cover part 12, housing part 14 and the flange 20 via fastening members as shown in fig. 1).
Re-claim 21, Rundle discloses a cable bushing (note the cable connected to the coil 35 as shown in fig. 1) for electrical lines for supplying coil winding is disposed on the bearing flange.
Re-claim 22, Rundle discloses the dome component has a recess for feedthrough of electrical lines through a wall of the dome component (note the unlabeled cable connected to the coil 35 where the unlabeled cable passed through the side wall of the component 11 as shown in fig. 1).
Re-claim 23, Rundle discloses the shaft (18 and 21) projects from the housing part (14) on both sides.
Re-claim 24, Rundle discloses an electric motor (15) is provided at a first end of the shaft to introduce a torque, and the brake (note the brake wheel 22) is situated at a second end of the shaft.
Re-claim 25, Rundle discloses the cover part (12) has an axially directed depression into which the bearing flange (20) partially projects, an axial region covered by the depression overlapping an axial region covered by the bearing flange, and a non-vanishing distance exists in a radial clearance region covered by the depression between the bearing flange and the cover part.
Re-claim 26, Rundle discloses the axial region covered by the depression in the cover part (12) overlaps the axial region covered by the bearing mount provided on the bearing flange (20).

Response to Arguments
Applicant's arguments filed 01/05/2021 have been fully considered but they are not persuasive. 
Regarding Rundle, the applicant argues that there is no disclosure, suggestion, or other indication that brake wheel 22 is connected to drive shaft 18 in a torsion-resistant yet axially displaceable manner as recited in the claim.  The examiner disagrees.  The applicant stated in the remarks that the drive shaft 18 of Rundle has spline end portions 21 on which the brake wheel 22 of the brake assembly is fixed to rotate with the drive shaft 18 (note page 5 of the remarks).  The examiner notes that the drive shaft 18 with spline has to have some torsion-resistant or it will break and won’t function with the brake wheel as disclosed to function by Rundle.  In other words, the spline connection of the drive shaft with the brake wheel of Rundle is in a torsion-resistant yet axially displaceable manner and thus meets the limitations as claimed.  
The applicant further argues that the brake wheel 22 of Rundle does not constitute a brake pad carrier.  The examiner disagrees.  The examiner notes that the brake pad carrier as claimed is not explicitly defined and thus it is not clear what the applicant is considering the brake pad carrier to be.  Rundle clearly discloses a brake wheel 22 comprising stator means 52 where the pressure plate 23 engages to apply braking.  In other words, the stator means of the brake wheel of Rundle function as a brake pad and thus the brake wheel 22 of Rundle is understood to meet the brake pad carrier as recited in the claim.        


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218.  The examiner can normally be reached on Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/MAHBUBUR RASHID/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657